United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glenwood, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1931
Issued: April 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 10, 2010 appellant filed a timely appeal from a March 22, 2010 decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a traumatic injury to her right third toe on December 17, 2009 while on a temporaryduty assignment.
On appeal, appellant asserted that new evidence accompanying her appeal request
established that she was in the performance of duty at the time of the December 17, 2009 injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 15, 2010 appellant, then a 60-year-old markup clerk, filed a traumatic injury
claim (Form CA-1) asserting that at 3:00 a.m. on December 17, 2009, while on a temporary-duty
assignment in Norman, Oklahoma, she stubbed her right third toe on the bed frame in her hotel
room, causing an open contusion. She stated that she was on travel from December 6 to 19,
2009 to attend training and that the claimed injury occurred in the training center’s housing unit.
Appellant explained that, because she had diabetic neuropathy in both feet, the contusion
progressed into osteomyelitis, necessitating surgical amputation of the right third toe on
January 8, 2010. She asserted that she informed her supervisor of the injury on December 19,
2009 when she returned to her regular-duty station. On the claim form, appellant’s supervisor
indicated that appellant’s account of events was truthful, but did not specify if appellant was in
the performance of duty at the time of the claimed injury.
In a December 28, 2009 report, Dr. Charles G. Kissel, an attending podiatrist, diagnosed
osteomyelitis of the right foot, noting that appellant was diabetic. In a January 28, 2010 report,
Dr. Timothy P. Baessler, an attending podiatrist, also diagnosed osteomyelitis of the right foot.
The physicians held appellant off work through February 14, 2010.
In a December 9, 2010 letter, the Office advised appellant of the additional evidence
needed to establish her claim. It noted that she had not yet submitted factual evidence
corroborating that she was in the performance of duty at the time of the claimed injury. The
Office emphasized the importance of providing a medical report from appellant’s attending
physician explaining how and why the identified work factors would cause the claimed
condition.
In response, appellant submitted a March 17, 2010 statement asserting that gait
alterations due to the third toe amputation caused lesions on her right second toe and pain in her
right fourth toe. She provided a January 28, 2010 form report from Dr. Baessler, stating that
appellant sustained a right foot injury at work on December 17, 2009. Dr. Baessler diagnosed
osteomyelitis of the right foot resulting in amputation of the right third toe. He checked a box
“yes” indicating his support for causal relationship.
By decision dated March 22, 2010, the Office denied appellant’s claim on the grounds
that she had not established that the December 17, 2009 injury did not occur in the performance
of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
2

Id. at §§ 8101-8193.

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
Section 8102(a) of the Act provides for payment of compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of his duty.5
This phrase is regarded as the equivalent of the coverage formula commonly found in workers’
compensation laws; namely, arising out of and in the course of employment.6 Whereas arising
out of the employment addresses the causal connection between the employment and the injury,
arising in the course of employment pertains to work connection as to time, place and activity.7
Under the Act, an employee on travel status or a temporary-duty assignment or special
mission for his employer is in the performance of duty and, therefore, under the protection of the
Act 24 hours a day with respect to any injury that results from activities essential or incidental to
his special duties.8 Examples of such activities are eating,9 returning to a hotel after eating
dinner10 and engaging in reasonable activities within a short distance of the hotel where the
employee is staying.11 However, when a claimant voluntarily deviates from such activities and
engages in matters, personal or otherwise, which are not incidental to the duties of his temporary
assignment, he ceases to be under the protection of the Act.12
ANALYSIS
Appellant asserted that, while on a temporary-duty assignment on December 17, 2009,
she sustained an injury to her right third toe, leading to its surgical amputation. Her supervisor
indicated that appellant’s account of how and where the incident occurred was truthful. There is
no factual evidence of record implying that appellant did not sustain the claimed injury at 3:00
a.m. on December 17, 2009 in a hotel room in Norman, Oklahoma. The Board therefore finds
that the claimed incident occurred at the time, place and in the manner alleged. It must now be
determined whether that incident occurred in the performance of duty.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

5 U.S.C. § 8102(a).

6

See Bernard E. Blum, 1 ECAB 1 (1947).

7

See Robert J. Eglinton, 40 ECAB 195 (1988).

8

Ann P. Drennan, 47 ECAB 750 (1996); Janet Kidd (James Kidd), 47 ECAB 670 (1996); William K. O’Connor,
4 ECAB 21 (1950).
9

Michael J. Koll, Jr., 37 ECAB 340 (1986); Carmen Sharp, 5 ECAB 13 (1952).

10

Supra note 8.

11

Ann P. Drennan; Janet Kidd (James Kidd), supra note 8; Theresa B.L. Grissom, 18 ECAB 193 (1966).

12

Karl Kuykendall, 31 ECAB 163 (1979).

3

Appellant asserts that the December 17, 2009 incident occurred during a temporary-duty
assignment, thus affording her coverage under the Act.13 However, there is no evidence of
record confirming this assignment. On the claim form, appellant’s supervisor did not indicate
whether or not appellant was in the performance of duty at 3:00 a.m. on December 17, 2009. He
did not corroborate that appellant was on authorized travel at the time of the claimed incident.
Appellant did not submit a training authorization, course registration, travel orders, travel
voucher, per diem authorization or housing authorization demonstrating that her employment
required her to be in a hotel room in Norman, Oklahoma at 3:00 a.m. on December 17, 2009.
Therefore, there is insufficient evidence that appellant was in the performance of duty at the time
she injured her right third toe. The Board finds that the Office properly denied her claim.
On appeal, appellant asserts that new evidence accompanying her request for appeal
establishes that she was on authorized travel on December 17, 2009 and therefore in the
performance of duty when injured. However, the Board may not consider evidence for the first
time on appeal that was not before the Office at the time it issued the final decision in the case.14
In other words, the Board cannot review the documents appellant submitted with her appeal
request. Appellant may submit such evidence to the Office accompanying a valid request for
reconsideration.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a right third toe injury in the performance of duty.

13

Ann P. Drennan, supra note 8.

14

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 22, 2010 is affirmed.
Issued: April 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

